Citation Nr: 1016865	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-12 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for sleep apnea, to include 
as secondary to service-connected asthma and allergic 
rhinitis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1972 to May 1976, 
from February 1982 to December 1983, and from February 1985 
to January 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 Regional Office (RO) in 
Milwaukee, Wisconsin rating decision, which denied the claim 
on appeal.


FINDING OF FACT

The preponderance of the evidence is against finding that the 
Veteran has a current sleep apnea disability that is 
etiologically related to a disease, injury, or event in 
service, or to any service-connected disability, to include 
asthma and allergic rhinitis.  


CONCLUSION OF LAW

A sleep apnea disability was not incurred in, or aggravated 
by, service or any service-connected disability, to include 
asthma and allergic rhinitis, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 
1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of 
Veteran's Affairs (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

VCAA letters dated in March 2007 and October 2007 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  The Veteran was advised that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  The letters also 
explained to the Veteran how disability ratings and effective 
dates are determined.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, the Veteran clearly has actual knowledge of the 
evidence the Veteran is required to submit in this case; and 
(2) based on the Veteran's contentions as well as the 
communications provided to the Veteran by VA, it is 
reasonable to expect that the Veteran understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. 
Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's VA and service treatment records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  
Furthermore, the Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2009).  In this case, the Board notes that 
the Veteran was provided a VA examination in September 2007, 
at which the examiner diagnosed the Veteran with sleep apnea, 
but did not find a link between the current sleep apnea and 
the Veteran's military service, to include his service-
connected asthma and allergic rhinitis.  As will be discussed 
in greater detail below, the examiner based his opinion on 
review of the claims file and available medical records, the 
Veteran's reported history, his current symptoms, and a 
physical examination.  The Board, therefore, finds the 
September 2007 VA examination report to be thorough, 
complete, and sufficient upon which to base a decision with 
respect to the Veteran's claim for service connection.   

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009). 

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).  In the instant case, there is 
no presumed service connection.  While the Board has 
considered the Veteran's contention that he should be 
service-connected for sleep apnea because the condition was 
diagnosed within one year of his separation from service, the 
Board notes that sleep apnea is not a disorder entitled to 
presumptive service connection.  As such, service connection 
cannot be granted on a presumptive basis pursuant to 
38 C.F.R. §§ 3.307, 3.309.     

In the absence of presumptive service connection, to 
establish a right to compensation for a present disability on 
a direct basis, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

Any disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2009).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran alleges his current sleep apnea was caused or 
aggravated by his service-connected asthma or allergic 
rhinitis.     
 
The Veteran's service treatment records include an April 1976 
report of medical history completed by the Veteran noting 
frequent trouble sleeping.  The report does not note the 
basis or bases for the trouble sleeping.  Multiple prior and 
subsequent reports of medical history, however, deny frequent 
trouble sleeping, to include in February 1977, December 1978, 
February 1982, August 1983, December 1983, October 1984, 
February 1985, April 1988, May 1997, May 2000, and February 
2005.  In addition, in April 1988 and July 1992, the Veteran 
specifically denied a history of morning tiredness or easy 
fatigueability.  In July 1992 the Veteran also denied night 
symptoms associated with his asthma.  An undated treatment 
record from approximately 1999, based on the Veteran's age at 
the time of the treatment, noted that the Veteran denied 
waking up due to asthma symptoms.  In October 2005, the 
Veteran stated that he had no significant health problems 
other than asthma and allergic rhinitis.  

After service, in August 2006 the Veteran reported that neck 
pain had woken him up at night in the past, but not recently.  
In approximately December 2006 the Veteran first sought 
treatment for sleep problems.  At that time, the Veteran 
reported that over the previous three (3) months he had been 
experiencing increasing problems with snoring, progressing to 
the point that his wife had been forced to go elsewhere to 
sleep.  The record suggested that the sleeping problems 
"[do] not seem connected to asthma control."  

In January 2007, the Veteran underwent a sleep study that 
showed several relatively brief periods of typical 
obstructive sleep apnea or of sleep disturbed breathing with 
a more mixed picture.  The treatment provider noted that the 
overall incidence of the events was relatively low, but the 
frequent changes in position with pulse changes and other 
factors justified a trial of CPAP machine.  The records 
indicate that the Veteran began using the CPAP machine in 
February 2007.

In support of his claim, the Veteran submitted letters from 
his wife and two fellow service members.  The Veteran's wife 
reported that the Veteran had snored for at least a decade, 
although it had worsened in the past few years and eventually 
forced one of them to use the guest bedroom.  She noted that 
the snoring had sometimes resulted in her getting little 
sleep, which had affected her at work.  The Veteran's fellow 
service members reported observing snoring, as well as 
labored and disrupted breathing patterns during long, 
overseas flights.

Based on the foregoing, the Veteran was afforded a VA 
examination in September 2007.  The examiner noted review of 
the claims file and medical records.  At that point, the 
Veteran reported the onset of his symptoms of obstructive 
sleep apnea as "years ago."  The Veteran stated to the 
examiner that he had been snoring for years and that he 
believed that showed that he had had sleep apnea during 
service.  The examiner noted that the service treatment 
records showed no complaints consistent with sleep apnea or 
record of daytime somnolence.  The examiner considered the 
statement of the Veteran's wife that he had been having these 
problems for at least ten (10) years and the reports of his 
fellow service members of loud snoring on prolonged air 
flights.  The Veteran noted nightly use of a CPAP machine and 
denied any daytime somnolence, although the Veteran's wife 
reported that the Veteran had been making loud noises over 
the previous month despite the use of the CPAP machine.  
Based one the foregoing and physical examination, the 
examiner diagnosed obstructive sleep apnea and stable 
service-connected asthma and allergic rhinitis.  As to 
etiology, the examiner opined that it was less likely than 
not that the Veteran's sleep apnea began during service 
because the service treatment records were absent for the 
typical symptoms of sleep apnea or treatment for sleep apnea.  
Specifically, there were no reports of daytime somnolence, 
unusual fatigue, or poor concentration.  Furthermore, the 
examiner noted that snoring is not uncommon, particularly 
when attempting to sleep sitting up or in unusual postures.  
Moreover, snoring, in itself, is not diagnostic of sleep 
apnea.  The examiner stated that if the Veteran's more than 
decade-long period of snoring had been a symptom of sleep 
apnea, then "it would be reasonable to expect that typical 
symptoms would have been present as neurocognitive 
performance would more likely than not be affected given the 
reported duration."  The examiner also stated that it was 
less likely than not that the Veteran's service-connected 
asthma or allergic rhinitis caused or permanently aggravated 
his sleep apnea.  The examiner noted that pulmonary 
evaluation for the sleep study identified the nose as being 
normal and that the Veteran's asthma and allergic rhinitis 
were under good control.  Moreover, multiple previous 
pulmonary function tests had been normal.  The examiner did 
express concern over the Veteran's reported resumption of 
smoking after service, even though light in nature, as 
smokers are three times more likely to have sleep apnea than 
non-smokers.

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against finding that the 
Veteran's current sleep apnea was caused or aggravated by his 
service-connected disabilities or any other incident of his 
military service. 
 
The Board has considered the Veteran's, his wife's, and his 
fellow service members' statements.  In this regard, the 
Board recognizes that these individuals are competent to 
report physical symptoms and other evidence of 
symptomatology, such as snoring and labored breathing, and 
their testimony in that regard is entitled to some probative 
weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  These individuals are not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because they are 
not shown to have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  In this instance, as 
lay persons, the Veteran, his wife, and his fellow service 
members have not been shown to be capable of making medical 
conclusions, especially as to linking any current diagnosis 
of sleep apnea to the Veteran's service-connected 
disabilities or to his military service.  Thus, any 
statements regarding such a link are not competent.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions); see also Layno v. Brown, 6 Vet. App. 465 
(1994) (cautioning that lay testimony that the Veteran 
suffered a particular illness (bronchial asthma) was not 
competent evidence because matter required medical 
expertise).

Moreover, the Board notes that credibility is an adjudicative 
and not a medical determination.  The Board has "the 
authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the 
"inherent characteristics" of the Veteran's statements as 
to his ongoing symptomatology are inconsistent with the 
objective medical record, as well as his own statements 
during VA treatment.  As noted above, the Veteran did not 
report any sleeping problems in service.  The Veteran now 
claims that he did experience symptoms of sleep apnea in 
service, to include fatigue, but that he did not seek 
treatment because it was inconvenient due to his hectic 
schedule.  The Board finds this rationale problematic given 
that during service the Veteran sought treatment for numerous 
problems on a regular basis, including asthma and allergic 
rhinitis, which he now contends are related to his current 
sleep apnea.  Moreover, the Veteran specifically denied 
morning tiredness, easy fatigueability, and frequent trouble 
sleeping on multiple occasions during service.  The Board 
acknowledges the April 1976 report of a history of frequent 
trouble sleeping, but notes the myriad prior and subsequent 
denials of frequent trouble sleeping.  Finally, the Board 
observes that prior to filing his claim in December 2006 the 
Veteran reported increasing problems with snoring over the 
past three (3) months that had forced his wife to go 
elsewhere to sleep.  This is inconsistent with the current 
allegation, raised only after filing the claim for service 
connection, that the Veteran's snoring during service had 
forced his wife to sleep in a separate bedroom.   
 
Based on the foregoing, the Board gives greater credence and 
weight to the objective medical evidence of record, including 
the September 2007 VA examiner's opinion.  Regardless of 
whether the Veteran is purposely mischaracterizing the onset 
of his symptoms or unintentionally doing so, the ultimate 
conclusion is that his statements are simply not credible 
evidence.  As discussed above, the contemporaneous medical 
evidence does not indicate in-service symptoms of sleep 
apnea.  Instead, the December 2006 VA treatment record 
indicates that the Veteran's snoring condition worsened after 
service, in approximately September 2006.  Because of the 
inconsistency, and the lack of corroborating objective 
evidence, the Board finds that the Veteran's allegations have 
little probative value.

By contrast, the Board finds the opinions expressed in the 
September 2007 VA examination to be the most credible and 
probative evidence of record.  The examiner expressly 
considered the statements of the Veteran, his wife, and 
fellow service members, as well as review of the claims file, 
medical records, and physical examination, before rendering 
an opinion.  The examiner provided a rationale for the stated 
opinions, which were consistent with the medical documents of 
record.  The examiner's opinion also is consistent with the 
December 2006 VA treatment record notation that the Veteran's 
current reports of increased snoring did not appear related 
to control of his service-connected asthma.

As the Board may not rely on its own unsubstantiated medical 
conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), it must rely on an informed medical opinion in order 
to adjudicate a claim.  In this case, while there is 
certainly probative evidence weighing both for and against 
the claim, the Board finds that the greater weight of the 
probative evidence is against.  While the Board is 
sympathetic to the Veteran's sincere belief that his service-
connected asthma, allergic rhinitis, or some other incident 
of service caused or permanently aggravated his sleep apnea, 
the greater weight of competent medical evidence of record 
does not support this contention.  Therefore, service 
connection may not be granted on a direct or secondary basis. 
 
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for sleep apnea, to include 
as secondary to service-connected asthma and allergic 
rhinitis, is denied.





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


